Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting device comprising: an emitter configured to emit light; a detector configured to generate a detector signal in response to a luminous flux of the light emitted by the emitter; and particularly including “ a control circuit configured to: adjust a drive current conducted through the emitter in response to the detector signal and a measured value of a first operational characteristic when operating in a normal state; determine if the measured value of the first operational characteristic is outside of a range when operating in the normal state; operate in an interim operable state if the measured value of the first operational characteristic is outside of the range; and adjust the drive current conducted through the emitter in response to the detector signal and a measured value of a second operational characteristic when operating in the interim operable state ”as recited in claim 1 (claims 2-11 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method for controlling a lighting device having at least one emitter and at least one detector, the method comprising: measuring a luminous flux of light emitted by the at least one emitter using the at least one detector; adjusting a drive current for the at least one emitter in response to a measured value of the luminous flux and a measured value of a forward voltage of the at least one emitter when operating in a normal state and particularly including “ determining if the measured value of the forward voltage of the at least one emitter is outside of a range when operating in the normal state; operating in an interim operable state if the measured value of the forward voltage of the at least one emitter is outside of the range; and adjusting the drive current for the at least one emitter in response to a measured value of the luminous flux and a measured value of a forward voltage of the at least one detector when operating in the interim operable state ”as recited in claim 12 (claims 13-20 are allowable since they are dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844